Citation Nr: 0122866	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that denied a claim for an 
increased evaluation for a left knee condition, denied a 
claim for service connection for degenerative disc disease of 
the lumbosacral spine, and determined that a claim for 
service connection for chronic obstructive pulmonary disease 
(COPD) was not well grounded.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

This case was previously before the Board.  On April 26, 
2000, the Board determined that claims for service connection 
for COPD and for degenerative disc disease of the lumbosacral 
spine were not well grounded.  The Board also determined that 
additional development was necessary prior to adjudicating a 
claim for an increased rating for left knee disability and 
remanded that issue to the RO.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, Court or CAVC) that part of 
the Board decision that denied as not well grounded claims 
for service connection for COPD and degenerative disc 
disease.  On March 7, 2001, the Court granted the Secretary's 
motion and vacated the Board's denial of service connection 
for COPD and for degenerative disc disease and remanded them 
to the Board for readjudication.

The separate issue of entitlement to an increased rating for 
left knee disability, which was remanded in the April 26, 
2000, Board decision, was not vacated by the CAVC order.  It 
is not affected by the CAVC order nor is it addressed in the 
Board's remand below.  However, the RO should take note that 
the new notice and duty to assist requirements discussed 
below also apply to that issue as well.  Please refer to the 
REMAND portion of the April 26, 2000 Board decision for the 
remand instructions for the claim of entitlement to an 
increased rating for a left knee disability.

REMAND

While this case was pending before the Court, the Veterans 
Claims Assistance Act of 2000 (hereinafter referred to as the 
VCAA) became law.  This law changed VA's duty to assist an 
appellant in developing facts pertinent to a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2001).  Because of the change in the law, the Office of 
General Counsel for VA, on behalf of the Secretary, filed a 
motion for partial remand and to stay proceedings on the two 
service connection issues denied on appeal.  The Court 
granted the motion in a March 7, 2001, Order, and the case 
was returned to the Board.  The motion itself called for 
readjudication of the two denied service connection claims in 
accordance with Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) in light of the new statutory requirements of the 
VCAA. 

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminates the concept of a well-grounded claim.  The VCAA 
affects all claims filed on or after the date of enactment of 
the VCAA (November 9, 2000), or filed before that date and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The purpose of this remand to allow the RO to give the 
veteran notice of the changes in the law brought about by the 
VCAA and to readjudicate the claims under the requirements of 
Karnas, supra.  Also, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board has identified pertinent 
changes in the law which must be considered by the RO and of 
which the veteran must be given notice. 

According to 38 U.S.C. § 5103(a) (West Supp. 2001), "Upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant."

According to 38 U.S.C.A. § 5103A (West Supp. 2001), "The 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp 2001). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5103, 5103A, 
and 5107 (West 1991 & Supp. 2001) are 
fully complied with and satisfied. 

2.  The RO should ask the veteran to 
provide, or identify, any documentary 
evidence that tends to show that COPD 
and/or degenerative disc disease of the 
lumbosacral spine began or increased 
during active service, or was caused or 
aggravated by surgery in 1979 for the 
service-connected left knee disability.  

3.  The RO should obtain an opinion from 
an appropriate VA physician or physicians 
regarding the etiology of the veteran's 
COPD and degenerative disc disease of the 
lumbosacral spine.  The claims folder 
should be made available to the physician 
or physicians for review.  The veteran may 
be re-examined if necessary.  The 
reviewing physician or physicians should 
note a review of the claims file in the 
report.  The physician or physicians 
is/are asked to offer an opinion as to 
whether it is at least as likely as not 
that COPD and degenerative disc disease of 
the lumbosacral spine began or increased 
during service, or were caused or 
aggravated by the service-connected left 
knee disability or 1979 surgery for that 
disability.  A complete rationale for any 
opinion expressed must be provided.  Each 
physician should support his or her 
opinion by discussing medical principles 
that apply to the veteran's case.  If the 
physician is unable to supply the opinion, 
he or she should clearly so state why.  
The veteran may be re-examined if 
necessary.  

4.  Thereafter, the RO should readjudicate 
all issues on appeal.  If the benefits 
sought remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations including the pertinent 
changes in the law brought about by the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


